Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		STATUS OF THE CLAIMS
Claims 18-28, 30-37, 39 and 40 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-28, 30-37, 39 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-28, 30-37, 39-40 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 30 are indefinite in the use of the phrase “a semi-solid food substitute”, as no moisture is seen in the composition or amounts of ingredients, to produce a “semi-solid food”) .  This rejection is maintained.
Claims 18 and 30 are indefinite in the use of the phrase “wherein the semi-solid food substitute is based on fruit gum”.  It is not known what applicant considers to be a fruit gum, and no definition is seen in the specification.  
Informational reference to Hentschel (EP 3700352) discloses that a “standard gum fruit" is made of water, sucrose,  glucose syrup, inulin and gelatin and flavorings (0006), so that it is seen that the ingredients of steps a-c are probably the fruit which is claimed.  Clarification is required.  
 Possibly the ingredients of step a-b, make up a fruit gum, but it is not clear that this is the case.  
Claim 20 is indefinite in the use of the phrase “carbohydrate content”, in that there is no antecedent basis for “carbohydrate content” in claim 18.
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 18, 21-28, 30, 31-37, 39 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105142420 A (' CN 420) (translation).   in view of Bognani et al. (2009/0214445);l.
CN ‘430 discloses an inflated pet snack for controlling the weight of a pet.  The composition contains a source of protein and carbohydrate (page, 1, and page 2 of translation, top paragraph).  The fat content can be from 5 to 1% weight % (page 2, para. 4), and the protein content from 20-40% (page 2, para. 5).  The carbohydrate can be corn starch and tapioca starch, and the gelling agent can be gelatin, or xanthan gum.  The starch syrup can be corn syrup, and other saccharides can be dextrose (glucose) page 3, 1st para. starting with “Charging for the pet treat”).  Claim 18 differs from the reference as to its structure in being a semi-solid food substitute and in the use of a base composition.  However, it is not known what is limitations are in the claims to be considered to be a semi-
solid, as no moisture content is seen in claim 18. Claim 18 also requires that the food substitute is based on a fruit gum.  Applicant’s specification discloses that the food substitute is based on fruit gum, which can be gelatin.  Gelatin has been disclosed above.  As the composition has been disclosed above, it is seen that it would have been semi-solid, absent a showing or arguments to the contrary.  Bognani et al.  discloses delivery systems of functional ingredients in a 
Claim 18 has been amended to require that the semisolid food substitute is based on fruit gum and has an elastic, rubbery texture and consistency.  However, claim 18 is seen as being non-enabled as no amounts have been provided to make a product with the claimed characteristics, so that the ingredients of the combined references read on the claim, and no ingredients have been excluded.  As to the food substitute being based on fruit gum, this limitation is not understood (see the 112 rejection).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to use the ingredients of the reference to CN ‘424 to make an elastic rubbery texture and consistency based on the ingredients of claim 18, which would have made a fruit gum, since the reference to Bognani et al.  discloses that ingredients, such as starch, sugars and gelatin would have made a thickened product such as gummis.  
One of ordinary skill in the art, before the effective filing date of the claimed invention would have had a reasonable expectation of success of making a semi-solid composition, because the reference to Bognani et al.  makes such a product containing the claimed ingredients except for the protein which was disclosed by CN’424 to be a necessary ingredient for a nutritional product.  
Claim 21 requires that the food substitute contain sugar in amounts of from 5 to 20% by weight.  CN ‘424 discloses that from 4-20% of COH can be used, and since sugar if a COH, it could be used in the same amounts (para. 10).  

Claim 25  further requires l, and claim 26 minerals and claim 27 trace elements, and claim 28, dietary fibers.  Cn ’420 discloses a composition containing fiber,  and vitamins and nutritional agents, of which minerals and trace elements are seen to be included.  Official Notice is taken of the common addition of vitamins and minerals to foods for their known functions (page 3, para. starting with “ In a preferred embodiment, inflatable pet treat” and page 5 in paragraph starting with “in alternative embodiments). 
Claim 30 is to a process of providing the base composition and also protein and fat.  These ingredients have been disclosed above, and the use of them would have been obvious in a food composition where they were used for their known functions.  In summary, applicant claims a formula for making semi-solid food substitute products that use or eliminate common ingredients, and do not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  Also, Bognani et al. disclose a method of hydrating gelatin and heating sugar/corn syrup (starch syrup) and combining the two components with heat, and then adding other ingredients, and then poured into mold prior to cooling (casting) (0358).  The mixture of starch syrup, saccharides and gelling agent is seen to be the fruit gum, as these ingredients will make a gum like product as disclosed by Bognani.  CN ‘420 discloses the use of fat and protein in gelled products as above,  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a semi solid food containing the claimed ingredients as disclosed by CN’420, and to use ingredients as disclosed by Bognani et al. who disclosed that  a semi solid food composition 
One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to use the ingredients of the reference to CN ‘424 in a process  to make an elastic, rubbery, texture and consistency based on the ingredients of claim 18, which would have made a fruit gum, since the reference to Bognani et al.  discloses that those ingredients, such as starch, sugars and gelatin would have made a thickened product, such as gummis of which Official Notice is taken are like gum drops.  One would have been motivated to heat the base composition of starch syrup (corn syrup), and saccharides and a gelling agent such as gelatin, and to cast it into forms as disclosed by Bognani et al. in the process of CN ‘420 who uses all of the claimed ingredients, to make a gelled elastic product, since Bognani et al.  discloses that even using only gelatin and starch syrup makes a product that is thickened and in a semi- solid condition as in gummis or gum drops.  


The limitations of claims 31, 32, 34, 36, have been disclosed above, and are obvious for those reasons.  
The limitations of claims 33, 35, and 37 have been disclosed above as far as ingredients.  The claims further require that the composition has been heated.  CN ‘420 discloses that combining protein and carbohydrate sources and heating the proportioned stabilized composition to produce a cooked snack (page 4, starting with “the snack prepared “).  No patentable distinction is seen in heating the base composition, and then adding ingredients, and in combining the ingredients and then heating individual pieces, absent a showing of unobvious results, since the ingredients are finally heated to dissolve particular constituents.  
Claim 39 further requires foaming the FS mass in a foaming device using a protective gas.  The reference to CN ‘420 discloses stirring the composition to make air bubbles and dripping onto a surface and heating to make a stable composition (claim 24 of reference).  The protective gas is seen to be air, since no other one is mentioned.  
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over CN’420 in view of  Bognani et al. (2009/0214445) as applied to claims 18, 21-28, 33-37, 39 above, and further in view of  Phelps et al. ‘390 (US 2009/0311390) 12-2009) .  
Claim 40 further requires packaging the FS under a protective gas atmosphere.  Phelps et al. ‘390 (US 2009/0311390) 12-2009) discloses a food processing system for making pet food treats, where the packaging device is configured to fill plastic bags with slugs of meat mixture in an atmosphere filled with a gas such as nitrogen or carbon dioxide (0033). Therefore, it would have been obvious to use a protective gas in the combination of references as above as disclosed by Phelps et al.  
20  is rejected under 35 U.S.C. 103 as being unpatentable over CN ‘420 in view of  Bognani et al. (2009/0214445) as applied to claims 18, 21 -37, 39 above, and further in view of Kahn et al. (4,387109).
Claim 20 further requires from 30 to 60% carbohydrate (COH) .  Kahn et al.  discloses intermediate moisture foods high in dextrose and fructose which contain 50 to 75% total sugar content which provides a bacteriostatic effect                ( abstract and para.10, 27).  Fat can be used in amounts less than the water content of 25% (para. 10).  Therefore, it would have been obvious to use high amounts of sugars as disclosed by Kahn et al. in the composition of CN’420 for their known function of providing sugars and their bacteriostatic effect.     
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over CN’ 420 in view of Bognani et al. (2009/0214445) as applied to claims 18, 21-37, 39         above, and further in view of Pastry Lady , post #2. 
Claim 19 requires that the composition contains glycose (glucose) syrup.  CN ‘420 discloses that carbohydrates, such as sugar, corn syrup, dextrose and starch can be used in the composition in amounts of from 4.5 to 20% wt% (page 3, 1st para. starting with “charging for the pet treat”).  Official notice is taken that glucose is also called dextrose which is a well-known product in food compositions containing 15-19% water and manufactured in syrup form (post # 2 

				Arguments 
Applicant's arguments filed 1-10-22 have been fully considered but they are not persuasive.  
Applicant argues that the semi-solid food substitute phrase is indefinite, in that terms, such as gelatinous or jelly like, and deformable and yielding are found in the specification.  However, the claim is not clear as to how to make such a gelatinous semi-solid food material, since no amounts of water are present to make it jelly like or deformable. At present applicant has a dry composition.  
Even if a starch syrup is claimed, which would contain water, no amounts are claimed to make a semi-solid.  
Applicant argues that as in claim 20, that no antecedent basis is required since, the claim recites “a carbohydrate content”.  It is known that starch and saccharides are carbohydrates, but claim 18 does not state that, so if one did not know what a carbohydrate was, there would not be any basis for the term in claim 18.  One could recite in claim 20 “further comprising a carbohydrate content …by weight”, but since there is no term “carbohydrate” in claim 20, this would not make sense either.  Maybe claiming 30% and 60% of starch syrup and saccharides could be a choice.  
Applicant argues that the semi-solid product of claim 18 is different than the composition of the references.  However, no amounts are seen in claim 18 to take it away from the references.  It is not seen how an elastic rubbAs to the limitation “based on fruit gum”,  this term is not understood, and after some research it is seen as being a product made from gelatin and thickeners, as in “Gummy Bears” ™, or gum drops.  Applicant’s specification only says “It is advantageous if the base composition is/includes a fruit gum mass”.  The …is based on fruit gum.  So here no definition is given as to what the composition of a fruit gum is.  Further “in particular …gelling agent results in gelation…comprises gelatin.” (011).  It cannot be understood from this paragraph what the composition of the “fruit gum” is.  

Applicants state that the Gumudavelli reference (CN ‘420) teaches an aerated pet treat with a  dual texture of an outer layer and inner layer, which aerated pet treat is different than an elastic, rubbery texture, or semi-solid.  However, applicants’ composition can be aerated, i. e. foamed, as in claim 39, and the other ingredients and structures of the reference have not been excluded from the claims.  
Applicants argue that there would be no motivation to change the texture of the aerated pet treat of Gumudavelli, in that the proposed modification would be unsatisfactory for its intended purpose, having no suggestion or motivation to make the proposed modification.  However, the product of Gumudavelli is to a foamed product as in claim 39.   Also, Bognani et al. discloses a gummi composition containing sugar, corn syrup or polyol syrup, gelatin, flavor and color.  .  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened sta18-28, 30-37, 39, 40tutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 


.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793   
	3-1-2022 HFH